Citation Nr: 0026337	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hydrocephalus.

2.  Entitlement to a compensable rating for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision by 
the Pittsburgh, Pennsylvania RO that denied service 
connection for hydrocephalus and granted service connection 
for residuals of a head injury, evaluated as noncompensable 
from April 1994.  This case was before the Board in October 
1996 and July 1999 when it was remanded for additional 
development.

(Consideration of the issue of entitlement to a compensable 
rating for residuals of a head injury is deferred pending 
completion of the development sought in the REMAND below.)


FINDINGS OF FACT

The weight of the medical evidence establishes that the 
veteran's hydrocephalus, first objectively demonstrated many 
years after service, is not related to his military service.


CONCLUSION OF LAW

Hydrocephalus was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from March 1944 to November 
1945.  Service medical records indicate that the veteran 
suffered multiple lacerations of the head in January 1945 
while trying to let down the nose wheel of a B-24 during 
landing.  Service medical records, including a November 1945 
separation examination report, are negative for complaints or 
findings related to hydrocephalus.

April 1993 treatment records from Narayan T. Nayak, M.D., the 
veteran's private physician, note the veteran's complaints of 
difficulty in navigation and loss of control of his lower 
extremities for the past few years.  MRI revealed "massively 
enlarged ventricles with indication of aqueductal stenosis."  
Dr. Nayak stated that the veteran had "massive hydrocephalus 
with relatively little cerebral wasting."  Insertion of a 
shunting device was recommended.

Hospital reports from Mercy Hospital dated in June 1993 
indicate that the veteran was treated for hydrocephalus, with 
placement of a shunt on June 4, 1993.  

A September 1993 treatment record from Dr. Nayak notes that 
the shunt was functioning very well and the ventricles were 
shrinking.

In April 1994 the veteran submitted a claim for service 
connection for residuals of a head injury, to include water 
on the brain.

A May 1994 VA examination report notes the veteran's 
complaints of disturbed balance and falling, mostly to the 
right.  He reported a history of a frontal head injury during 
service and insertion of a hydrocephalus shunt in 1993.  
Examination of the nervous system was normal and equal on 
both sides.  Diagnoses included head injury, severe, with 
sequelae.  The examiner stated that the veteran's 
hydrocephalus "certainly maybe" was related to his head 
injury during service.  Associated with the report of the 
examination is a handwritten statement taking issue with the 
aforementioned conclusion:

According to Dr. Nayak's letter dated 
4/16/93, the MRI finding indicated 
aqueductal stenosis in the ventricular 
system of the brain.  The stenosis is a 
constitutional abnormality and not due to 
the remote injury to forehead [and] nose 
in the [service] in 1945.  In the absence 
of subarachnoid hemorrhage or meningitis 
as a result of the said injury in the 
[service], it would be difficulty to 
relate the remote head injury in the 
[service and] the later development of 
hydrocephalus (1990's) as implied by [the 
VA examiner].

This statement does not indicate whether it was prepared by a 
physician, nor does the signature reflect the status of the 
writer.

In a December 1996 statement, Dr. Nayak indicated that the 
veteran had "hydrocephalus due to Aqueductal Stenosis."

In April 1997, the veteran submitted treatment records from 
his private physicians dated from 1993 to 1996.  Most of 
these treatment records are duplicative of those previously 
submitted by the veteran.  In addition, a May 1994 CT scan of 
the brain revealed hydrocephalus and a shunt tube in place.  
There appeared to be less intraventricular pressure than in 
July 1993.

An October 1999 VA special brain and spinal cord examination 
report notes the veteran's history of a head injury during 
service.  The veteran reported that he sustained lacerations 
to the nose, forehead, and back of the scalp but did not lose 
consciousness.  The veteran further reported that he was 
neurologically well until about 20 years ago, when he had 
progressive difficulty with his balance.  After placement of 
a shunt in 1993, his balance improved somewhat.  Motor 
examination showed excellent strength in all muscle groups.  
Sensory examination was intact to pin, position and vibration 
throughout.  Gait was slightly wide-based.  There was no 
significant ataxia.  There was a mild intention tremor of the 
upper extremities.  The examiner noted that the veteran's 
claims folder had been reviewed.  Impression was 
hydrocephalus from a stenosis of the aqueduct of Sylvius.  
The examiner stated:

It is unlikely that the head injury 
suffered in 1945 is related to [the 
veteran's] hydrocephalus.  It is unlikely 
that the type of head injury described 
would cause a focal stenosis in the 
aqueduct of Sylvius.  Stenosis in this 
area is typically congenital.  The 
[veteran] does not appear to have any 
neurologic residual related to his injury 
in 1945.

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for hydrocephalus.  A claimant seeking 
benefits under a law administered by the Secretary of the VA 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this regard, the 
veteran has submitted a plausible claim and it is further 
noted that it appears that all relevant evidence necessary to 
adjudicate the claim has been obtained. 

Service connection will be granted for a disability resulting 
from disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d)(1999).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a "chronic" 
condition when; (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  McCormick v. Gober, No. 98-48 (U.S. Vet. App. 
Aug. 18, 2000); Rose v. West, 11 Vet. App. 169 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In the case at hand, it is clear that hydrocephalus was not 
diagnosed in service or for many years after service; 
however, this does not preclude a finding of service 
connection.  Under § 3.303(d), service connection can still 
be established if all the evidence establishes that the 
disease was incurred in service.  In this regard, there are 
of record several medical opinions concerning the question of 
whether hydrocephalus was due to the head injury sustained by 
the veteran during service.  First, a May 1994 VA examination 
report notes the examiner's opinion that the veteran's 
hydrocephalus "certainly maybe" was related to his head 
injury during service.  The VA examiner's opinion is 
supportive of the veteran's claim, but the opinion talks in 
terms of possibility.  Given the language employed by this 
physician, the opinion is lacking in persuasiveness.  
Moreover, this opinion must be viewed in light of the fact 
that it was based on a history provided by the veteran and is 
not substantiated by other medical records.  There is no 
indication that the VA examiner reviewed the veteran's 
medical records.  Thus, the opinion is unreliable.  See 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).

On the other hand, the opinion rendered by the VA examiner in 
October 1999 is given more weight, as the examiner was able 
to review the veteran's claims file prior to examination.  
The VA examiner could find no connection between 
hydrocephalus and the veteran's military service.  For these 
reasons the Board concludes that the preponderance of the 
evidence is against service connection for hydrocephalus and 
the appeal is denied.  Since the weight of the evidence as 
described above clearly favors a denial of the claim for 
service connection for hydrocephalus, the doctrine of giving 
the veteran the benefit of the doubt when the evidence is in 
relative equipoise is not for application.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for hydrocephalus is 
denied.


REMAND

The veteran contends that his service-connected residuals of 
a head injury are more disabling than currently evaluated.  
In its October 1996 and July 1999 Remands, the Board noted 
that a May 1994 VA examination was not adequate for the 
purpose of disability evaluation because no information as to 
any pain, disfigurement, or limitation of function caused by 
the service-connected disability was noted in the examination 
report.  The Board instructed the RO to schedule the veteran 
for a VA examination in order to determine the severity of 
his service-connected residuals of a head injury.  The 
examination report was to include a detailed description of 
all scars due to the veteran's service-connected head injury, 
to include any associated pain, functional limitation and 
disfigurement.

The evidence of record indicates that while the veteran 
underwent a VA special scars examination in October 1999, the 
report of examination does not contain all the information 
specifically requested in the 1996 and 1999 Remands.  
Specifically, the examiner did not note the degree of 
disfigurement associated with the veteran's service-connected 
disability.  According to the schedular criteria set forth in 
Diagnostic Code 7800, this is a critical element in 
evaluating the extent of disability due to scars.  

Furthermore, the Board notes that there appears to be some 
discrepancy in the record as to exactly which of the 
veteran's scars are the results of his inservice head injury.  
The Board finds that the veteran should be afforded an 
additional VA examination in order to comply with the 
dictates of the Board Remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in October 1996 and July 1999 Remands, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  On Remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action:

1.  The veteran should be scheduled for a 
special VA surgical examination in order 
to determine the severity of his service-
connected residuals of a head injury.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review.  

The surgical examiner should fully 
describe any scars present due to the 
service-connected residuals of a head 
injury, as distinguished from any other 
injury.  It is requested that the 
examination report include a detailed 
description of all scars, and should 
state whether each scar is well-healed, 
depressed, contracted, tender, painful, 
or ulcerated, and whether there is any 
associated functional limitation.  The 
examiners should indicate whether each 
scar is disfiguring and, if so, 
characterize the disfigurement as 
"slight," "moderate," "severe," 
"producing a marked and unsightly 
deformity of eyelids, lips, or auricles," 
"complete," or "exceptionally 
repugnant."  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  

3.  Thereafter, the RO should review the 
veteran's claim with regard to all 
pertinent diagnostic codes and 
regulations and, in particular, should 
consider the principles set forth by the 
Court in Fenderson regarding initial 
ratings for service-connected 
disabilities.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 10 -


- 1 -


